Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/24/2020 The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims  1, 3, 5, 6, 9, 21, 29 objected to because of the following informalities:  typographic errors.  Appropriate correction is required.
Claim 1:	Line 1, “hybrid user equipment, HUE” be “hybrid user equipment (HUE)”
Line 2, “hybrid access gateway, HAG” be “hybrid access gateway (HAG)”
		Line 5, “multi-path, MP” be “multi-path (MP)”
		Line 9, “single-path, SP” be “single-path (SP)”
Claim 3: 	Line 2-3, “Service Function Chaining, SFC” be “Service Function Chaining (SFC)”
Claim 5: 	Line 2, “user plane function, UPF” be “user plane function (UPF)”
Claim 6: 	Line 2, “Data Network, DN” be “Data Network (DN)”
Claim 9:	Line 1, “hybrid user equipment, HUE” be “hybrid user equipment (HUE)”
Line 2, “hybrid access gateway, HAG” be “hybrid access gateway (HAG)”
		Line 5, “multi-path, MP” be “multi-path (MP)”

Line 2, “hybrid user equipment, HUE” be “hybrid user equipment (HUE)”
		Line 5, “multi-path, MP” be “multi-path (MP)”
		Line 10, “single-path, SP” be “single-path (SP)”
Claim 29:	Line 2, “hybrid user equipment, HUE” be “hybrid user equipment (HUE)”
Line 2, “hybrid access gateway, HAG” be “hybrid access gateway (HAG)”
		Line 5, “multi-path, MP” be “multi-path (MP)”
The Applicant is requested to correct the above issues to all independent and dependent claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.
  
 	Claim 16 recites the following subject matter with insufficient antecedent basis issue, for which the Examiner recommends the amendments to overcome this rejection:
wherein the MP…[[the]] an user plane system 2….”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8, 9, 10, 16, 21, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Boucadair et al. (US 20170142231, henceforth “Boucadair”) and in view of Roeland et al. (US 20150319270, henceforth “Roeland”).
Examiner’s note: in what follows, references are drawn to Roeland unless otherwise mentioned.
Regarding claim 1, Boucadair teaches a method for communicating a hybrid user equipment, HUE,   with an Internet server through a hybrid access gateway, HAG, the HAG being enabled to determine whether the HUE accesses through a mobile or a fixed access network (FIG. 4 shows an application of the invention to a network configuration having three terminals T1, T2, and T3. T1 and T2 are equivalent to a HUE and a HAG respectively. The invention applies to any type of client device such as a fixed or mobile terminal, or a residential gateway or a business gateway, or an operator gateway, or indeed a TV decoder, see [0003]. When a terminal has a plurality of interfaces capable of connecting to different access networks (e.g.: fixed, mobile, or wireless local area network (WLAN)), it benefits from access that is said , the method executed at the HAG and comprising: 
receiving, from a user plane system, a multi-path, MP, protocol request originated from a HUE (FIG. 4 shows the invention applied to a network configuration having three terminals T1, T2, and T3, see [0129]. The terminal T1 initializes the procedure for detecting functional capabilities of the present implementation, see [0133]. The terminal T1 seeks to set up an MPTCP connection with the terminal T2, see [0149]. The terminal T1 informs the other party that it is compatible with MPTCP connections, but announces only the path that involves Fn. The terminal T2 informs the other party that it is compatible with multipath connections. Thus, T1 and T2 can set up TCP sub-flows involving Fn (at the T1 end). T1 and T2 can use different port numbers to create new sub-flows associated with the multipath MPTCP connection, see [0150]. This technique is used for receiving, from a user plane system, a multi-path, MP, protocol request originated from a T1.); 
initiating an MP session for the MP protocol request (An MPTCP connection is initialized like any conventional TCP connection, except that the MP_CAPABLE option  is included in the message containing the connection initialization flag (SYN) and in the subsequent messages. An MPTCP terminal can inform the remote terminal about the availability of an additional IP address by using the ADD_ADDR option without necessarily creating an associated sub-flow, see [0026]. A terminal T2 connected to an IP network via a single connection node, see [0131]. The terminal T3 informs the other party that it is compatible with MPTCP connections, but announces only paths that involve Fb and Fm. The terminal T2 informs the other party that it is compatible with multipath connections, see [0152]. This technique is used by T2 for initiating an MP session for the MP protocol request.);
(FIG. 5, T3 and T2 set up a TCP sub-flow involving Fb and Fm (at the T3 end), see [0152]. The missing/crossed out limitations will be discussed in view of Roeland.);
(The missing/crossed out limitations will be discussed in view of Roeland.);
(The missing/crossed out limitations will be discussed in view of Roeland.); and
(The missing/crossed out limitations will be discussed in view of Roeland.); and 
(The missing/crossed out limitations will be discussed in view of Roeland.); and
(The missing/crossed out limitations will be discussed in view of Roeland.);
As noted above, Boucadair is silent about the aforementioned missing/crossed limitations of: (1) transmitting, toward an Internet server, the MP protocol request, (2) receiving, from the Internet server, a protocol response, (3) if the protocol response is a single-path, SP, protocol response: activating a proxy function for the MP session, (4) transmitting, toward the user plane system, an MP protocol response corresponding to the received SP protocol response and a notification of requiring a proxy function, (5) if the protocol response is an MP protocol response: deactivating a proxy function for the MP session, (6) transmitting, toward the user plane system, the received MP protocol response and a notification of not requiring a proxy function.
However, Roeland discloses the missing/crossed limitations comprising: (1) transmitting, toward an Internet server, the MP protocol request (The MPTCP proxy 3 receives from the host a request to establish a session with the peer 4, the request including an indication that the host is MPTCP capable. The request is forwarded to the peer 4, see [0081]. This technique is used for transmitting, toward an Internet server (or peer 4), the MP protocol request.), (2) receiving, from the Internet server, a protocol response (The request is forwarded to the peer 4, which responds with an indication of whether the peer is MPTCP capable, see [0081]. This technique is used for receiving, from the Internet server (or peer 4), a protocol response.), (3) if the protocol response is a single-path, SP, protocol response: activating a proxy function for the MP session (If the peer is not MPTCP capable, the MPTCP proxy knows that it must act as a proxy, see [0081]. The Examiner interpreted “If the peer is not MPTCP capable” means it acts as  single-path, SP,  TCP capable. So, if the protocol response is a single-path, SP, protocol response: activating a proxy function for the MP session.), (4) transmitting, toward the user plane system, an MP protocol response corresponding to the received SP protocol response and a notification of requiring a proxy function (FIG. 9 is a signaling diagram showing a way of determining whether the peer is MPTCP capable. At  S9, the host sends a  TCP SYN packet requesting the establishment of a session towards the MPTCP proxy node 3, and including an indication that MPTCP is required, along with the source address of the host 1 and the destination address of the peer 4, see [0082]. At S11, the TCP SYN packet is forwarded to the peer 4. At S12, a response is sent from the peer 4 to the MPTCP proxy 3. If the peer 4 is not MPTCP capable, the proxy it must act as an MPTCP proxy if a new subflow is added, see [0082]-[0085]. In next step, the MPTCP proxy 3 sends a TCP SYN ACK to Host as shown in FIG. 9. The examiner interpreted the “peer 4 is not MPTCP capable”, means it is SP TCP cabable. FIGS. 6, 8 show Single TCP flow. This technique is used for transmitting, toward the user plane system, an MP protocol response corresponding to the received SP protocol response and a notification of requiring a proxy function. FIG. 10 shows another variant of this process.), (5) if the protocol response is an MP protocol response: deactivating a proxy function for the MP session (If the peer 4 is MPTCP capable, the MPTCP proxy recognizes this in the response from the peer 4… it need not act as a proxy, see [0086]-[0087]. The examiner interpreted the “it need not act as a proxy” as deactivating a proxy function for the MP session. So, if the protocol response is an MP protocol response: deactivating a proxy function for the MP session. FIG. 10 shows another variant of this process.), (6) transmitting, toward the user plane system, the received MP protocol response and a notification of not requiring a proxy function (FIG. 9 at S13, if the peer 4 is MPTCP capable, the MPTCP proxy recognizes this in the response from the peer 4  (using the source address of the peer 4, the destination address of the MPTCP proxy 3 and an indication that the peer 4 is MPTCP capable). At S14/S15, the MPTCP proxy 3 sends a TCP reset towards the peer 4. It then re-sends the original packet without changing the source address. This allows the peer to establish further subflows directly with the host. The proxy therefore recognizes that it need not act as a proxy in the event that any new subflows are added, see [0086]-[0087]. Then, MPTCP proxy sends TCP SYN ACK to the Host. This technique is used for transmitting, toward the user plane system, the received MP protocol response and a notification of not requiring a proxy function. FIG. 10 shows another variant of this process.).

Regarding claim 21, Boucadair teaches a hybrid access gateway, HAG, for communicating a hybrid user equipment, HUE, with an Internet server through the HAG, the HAG being enabled to determine whether the HUE accesses through a mobile or a fixed access network (FIG. 4 shows an application of the invention to a network configuration having three terminals T1, T2, and T3. T1 and T2 are equivalent to a HUE and a HAG respectively. The invention applies to any type of client device such as a fixed or mobile terminal, or a residential gateway or a business gateway, or an operator gateway, or indeed a TV decoder, see [0003]. When a terminal has a plurality of interfaces capable of connecting to different access networks (e.g.: fixed, mobile, or wireless local area network (WLAN)), it benefits from access that is said to be "hybrid" since it combines different access network technologies, see [0004].), the HAG configured to: 
receive, via a receiver from a user plane system, a multi-path, MP, protocol request originated from a HUE (FIG. 4 shows the invention applied to a network configuration having three terminals T1, T2, and T3, see [0129]. The terminal T1 initializes the procedure for detecting functional capabilities of the present implementation, see [0133]. The terminal T1 seeks to set up an MPTCP connection with the terminal T2, see [0149]. The terminal T1 informs the other party that it is compatible with MPTCP connections, but announces only the path that involves Fn. The terminal T2 informs the other party that it is compatible with multipath connections. Thus, T1 and T2 can set up TCP sub-flows involving Fn (at the T1 end). T1 and T2 ; 
initiate an MP session for the MP protocol request (An MPTCP connection is initialized like any conventional TCP connection, except that the MP_CAPABLE option  is included in the message containing the connection initialization flag (SYN) and in the subsequent messages. An MPTCP terminal can inform the remote terminal about the availability of an additional IP address by using the ADD_ADDR option without necessarily creating an associated sub-flow, see [0026]. A terminal T2 connected to an IP network via a single connection node, see [0131]. The terminal T3 informs the other party that it is compatible with MPTCP connections, but announces only paths that involve Fb and Fm. The terminal T2 informs the other party that it is compatible with multipath connections, see [0152]. This technique is used by T2 for initiating an MP session for the MP protocol request.); 
(FIG. 5, T3 and T2 set up a TCP sub-flow involving Fb and Fm (at the T3 end), see [0152]. The missing/crossed out limitations will be discussed in view of Roeland.); 
 (The missing/crossed out limitations will be discussed in view of Roeland.); 
(The missing/crossed out limitations will be discussed in view of Roeland.); and 
(The missing/crossed out limitations will be discussed in view of Roeland.); and 
 (The missing/crossed out limitations will be discussed in view of Roeland.); and 
(The missing/crossed out limitations will be discussed in view of Roeland.).  
As noted above, Boucadair is silent about the aforementioned missing/crossed limitations of: (1) transmit, via a transmitter toward an Internet server, the MP protocol request, (2) receive, via the receiver from the Internet server, a protocol response, (3) if the protocol response is a single-path, SP, protocol response: activate a proxy function for the MP session, (4) transmit, via the transmitter toward the user plane system, an MP protocol response corresponding to the received SP protocol response and a notification of requiring a proxy function, (5) if the protocol response is an MP protocol response: deactivate a proxy function for the MP session, (6) transmit, via the transmitter toward the user plane system, the received MP protocol response and a notification of not requiring a proxy function.  
However, Roeland discloses the missing/crossed limitations comprising: (1) transmit, via a transmitter toward an Internet server, the MP protocol request (The MPTCP proxy 3 receives from the host a request to establish a session with the peer 4, the request including an indication that the host is MPTCP capable. The request is forwarded to the peer 4, see [0081]. This technique is used for transmitting, toward an Internet server (or peer 4), the MP protocol request.), (2) receive, via the receiver from the Internet server, a protocol response (The request responds with an indication of whether the peer is MPTCP capable, see [0081]. This technique is used for receiving, from the Internet server (or peer 4), a protocol response.), (3) if the protocol response is a single-path, SP, protocol response: activate a proxy function for the MP session (If the peer is not MPTCP capable, the MPTCP proxy knows that it must act as a proxy, see [0081]. The Examiner interpreted “If the peer is not MPTCP capable” means it acta as  single-path, SP,  TCP capable. So, if the protocol response is a single-path, SP, protocol response: activating a proxy function for the MP session.), (4) transmit, via the transmitter toward the user plane system, an MP protocol response corresponding to the received SP protocol response and a notification of requiring a proxy function (FIG. 9 is a signaling diagram showing a way of determining whether the peer is MPTCP capable. At  S9, the host sends a  TCP SYN packet requesting the establishment of a session towards the MPTCP proxy node 3, and including an indication that MPTCP is required, along with the source address of the host 1 and the destination address of the peer 4, see [0082]. At S11, the TCP SYN packet is forwarded to the peer 4. At S12, a response is sent from the peer 4 to the MPTCP proxy 3. If the peer 4 is not MPTCP capable, the proxy recognizes this in the response and knows that it must act as an MPTCP proxy if a new subflow is added, see [0082]-[0085]. In next step, the MPTCP proxy 3 sends a TCP SYN ACK to Host as shown in FIG. 9. The examiner interpreted the “peer 4 is not MPTCP capable”, means it is SP TCP cabable. This technique is used for transmitting, toward the user plane system, an MP protocol response corresponding to the received SP protocol response and a notification of requiring a proxy function FIG. 10 shows another variant of this process.), (5) if the protocol response is an MP protocol response: deactivate a proxy function for the MP session (If the peer 4 is MPTCP capable, the MPTCP proxy recognizes this in the response from the peer 4… it need not act as a proxy, see [0086]- deactivating a proxy function for the MP session. So, if the protocol response is an MP protocol response: deactivating a proxy function for the MP session. FIG. 10 shows another variant of this process.), (6) transmit, via the transmitter toward the user plane system, the received MP protocol response and a notification of not requiring a proxy function (FIG. 9 at S13, if the peer 4 is MPTCP capable, the MPTCP proxy recognizes this in the response from the peer 4  (using the source address of the peer 4, the destination address of the MPTCP proxy 3 and an indication that the peer 4 is MPTCP capable). At S14/S15, the MPTCP proxy 3 sends a TCP reset towards the peer 4. It then re-sends the original packet without changing the source address. This allows the peer to establish further subflows directly with the host. The proxy therefore recognizes that it need not act as a proxy in the event that any new subflows are added, see [0086]-[0087]. Then, MPTCP proxy sends TCP SYN ACK to the Host. This technique is used for transmitting, toward the user plane system, the received MP protocol response and a notification of not requiring a proxy function. FIG. 10 shows another variant of this process.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Boucadair’s method by adding the teachings of Roeland in order to make a more effective method by improving resource usage within the network, user experience through higher throughput and resilience to network failure, see (Roeland, [0003].).
Regarding claim 9, Boucadair teaches a method for communicating a hybrid user equipment, HUE, with an Internet server through a hybrid access gateway, HAG, the HAG being enabled to determine whether the HUE accesses through a mobile or a fixed access network (FIG. 4 shows an application of the invention to a network configuration having three terminals T1, T2, and T3. T1 and T2 are equivalent to a HUE and a HAG respectively. The a fixed or mobile terminal, or a residential gateway or a business gateway, or an operator gateway, or indeed a TV decoder, see [0003]. When a terminal has a plurality of interfaces capable of connecting to different access networks (e.g.: fixed, mobile, or wireless local area network (WLAN)), it benefits from access that is said to be "hybrid" since it combines different access network technologies, see [0004].), the method executed at a user plane system and comprising: 
receiving a multi-path, MP, protocol request originated from a HUE (FIG. 4 shows the invention applied to a network configuration having three terminals T1, T2, and T3, see [0129]. The terminal T1 initializes the procedure for detecting functional capabilities of the present implementation, see [0133]. The terminal T1 seeks to set up an MPTCP connection with the terminal T2, see [0149]. The terminal T1 informs the other party that it is compatible with MPTCP connections, but announces only the path that involves Fn. The terminal T2 informs the other party that it is compatible with multipath connections. Thus, T1 and T2 can set up TCP sub-flows involving Fn (at the T1 end). T1 and T2 can use different port numbers to create new sub-flows associated with the multipath MPTCP connection, see [0150]. This technique is used for receiving, from a user plane system, a multi-path, MP, protocol request originated from a T1.); 
initiating an MP session for the MP protocol request (An MPTCP connection is initialized like any conventional TCP connection, except that the MP_CAPABLE option  is included in the message containing the connection initialization flag (SYN) and in the subsequent messages. An MPTCP terminal can inform the remote terminal about the availability of an additional IP address by using the ADD_ADDR option without necessarily creating an associated sub-flow, see [0026]. A terminal T2 connected to an IP network via a single The terminal T2 informs the other party that it is compatible with multipath connections, see [0152]. This technique is used by T2 for initiating an MP session for the MP protocol request.); 
transmitting, toward a HAG, the MP protocol request (The terminal T1 informs the other party that it is compatible with MPTCP connections, but announces only the path that involves Fn. The terminal T2 informs the other party that it is compatible with multipath connections. Thus, T1 and T2 can set up TCP sub-flows involving Fn (at the T1 end). T1 and T2 can use different port numbers to create new sub-flows associated with the multipath MPTCP connection, see [0150]. This technique is used for transmitting, toward a HAG, the MP protocol request.); 
(The missing/crossed out limitations will be discussed in view of Roeland.); 
(The missing/crossed out limitations will be discussed in view of Roeland.); and
 (The missing/crossed out limitations will be discussed in view of Roeland.).
As noted above, Boucadair is silent about the aforementioned missing/crossed limitations of: (1) receiving, from the HAG, an MP protocol response and a notification for the MP protocol request, (2) if the notification notifies of requiring a proxy function, marking the MP session as proxying further MP protocol requests for the MP session toward the HAG, (3) if the notification notifies of not requiring a proxy function, marking the MP session as bypassing the HAG when transmitting further MP protocol requests for the MP session toward the Internet server.  
However, Roeland discloses the missing/crossed limitations comprising: (1) receiving, from the HAG, an MP protocol response and a notification for the MP protocol request (The MPTCP proxy 3 receives from the host 4 a request to establish a session with the peer 4, the request including an indication that the host is MPTCP capable. The request is forwarded to the peer 4, which responds with an indication of whether the peer is MPTCP capable. If the peer is not MPTCP capable, the MPTCP proxy knows that it must act as a proxy and assigns an address to a single flow message comprising a plurality of multipath messages, see [0081]. FIG. 9 shows host receives  TCP SYN ACK from MPTCP proxy 3 informing whether peer is MPTCP capable. The TCP SYN ACK is equivalent to an MP protocol response and a notification for the MP protocol request.), (2) if the notification notifies of requiring a proxy function, marking the MP session as proxying further MP protocol requests for the MP session toward the HAG (FIG. 9 is a signaling diagram showing a way of determining whether the peer is MPTCP capable. At  S9, the host sends a  TCP SYN packet requesting the establishment of a session towards the MPTCP proxy node 3, and including an indication that MPTCP is required, along with the source address of the host 1 and the destination address of the peer 4, see [0082]. At S11, the TCP SYN packet is forwarded to the peer 4. At S12, a response is sent from the peer 4 to the MPTCP proxy 3. If the peer 4 is not MPTCP capable, the proxy recognizes this in the response and knows that it must act as an MPTCP proxy if a new subflow is added, see [0082]-[0085]. In next step, the MPTCP proxy 3 sends a TCP SYN ACK to Host as shown in FIG. 9. So, if the notification notifies of requiring a proxy function, marking the MP session as proxying further MP protocol , (3) if the notification notifies of not requiring a proxy function, marking the MP session as bypassing the HAG when transmitting further MP protocol requests for the MP session toward the Internet server (FIG. 9 at S13, if the peer 4 is MPTCP capable, the MPTCP proxy recognizes this in the response from the peer 4  (using the source address of the peer 4, the destination address of the MPTCP proxy 3 and an indication that the peer 4 is MPTCP capable). At S14/S15, the MPTCP proxy 3 sends a TCP reset towards the peer 4. It then re-sends the original packet without changing the source address. This allows the peer to establish further subflows directly with the host. The proxy therefore recognizes that it need not act as a proxy in the event that any new subflows are added, see [0086]-[0087]. Then, MPTCP proxy sends TCP SYN ACK to the Host. So, if the notification notifies of not requiring a proxy function, marking the MP session as bypassing the HAG when transmitting further MP protocol requests for the MP session toward the Internet server.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Boucadair’s method by adding the teachings of Roeland in order to make a more effective method by improving resource usage within the network, user experience through higher throughput and resilience to network failure, see (Roeland, [0003].).
Regarding claim 29, Boucadair teaches a user plane system for communicating a hybrid user equipment, HUE, with an Internet server through a hybrid access gateway, HAG, the HAG being enabled to determine whether the HUE accesses through a mobile or a fixed access network (FIG. 4 shows an application of the invention to a network configuration having three terminals T1, T2, and T3. T1 and T2 are equivalent to a HUE and a HAG respectively. The invention applies to any type of client device such as a fixed or mobile terminal, or a residential gateway or a business gateway, or an operator gateway, or indeed a TV fixed, mobile, or wireless local area network (WLAN)), it benefits from access that is said to be "hybrid" since it combines different access network technologies, see [0004].), the user plane system configured to: 
receive, via a receiver, a multi-path, MP, protocol request originated from a HUE (FIG. 4 shows the invention applied to a network configuration having three terminals T1, T2, and T3, see [0129]. The terminal T1 initializes the procedure for detecting functional capabilities of the present implementation, see [0133]. The terminal T1 seeks to set up an MPTCP connection with the terminal T2, see [0149]. The terminal T1 informs the other party that it is compatible with MPTCP connections, but announces only the path that involves Fn. The terminal T2 informs the other party that it is compatible with multipath connections. Thus, T1 and T2 can set up TCP sub-flows involving Fn (at the T1 end). T1 and T2 can use different port numbers to create new sub-flows associated with the multipath MPTCP connection, see [0150]. This technique is used for receiving, from a user plane system, a multi-path, MP, protocol request originated from a T1.);
initiate an MP session for the MP protocol request (An MPTCP connection is initialized like any conventional TCP connection, except that the MP_CAPABLE option  is included in the message containing the connection initialization flag (SYN) and in the subsequent messages. An MPTCP terminal can inform the remote terminal about the availability of an additional IP address by using the ADD_ADDR option without necessarily creating an associated sub-flow, see [0026]. A terminal T2 connected to an IP network via a single connection node, see [0131]. The terminal T3 informs the other party that it is compatible with MPTCP connections, but announces only paths that involve Fb and Fm. The terminal T2 informs the other party that it is compatible with multipath connections, see [0152]. This technique is used by T2 for initiating an MP session for the MP protocol request.); 
transmit, via a transmitter toward a HAG, the MP protocol request (The terminal T1 informs the other party that it is compatible with MPTCP connections, but announces only the path that involves Fn. The terminal T2 informs the other party that it is compatible with multipath connections. Thus, T1 and T2 can set up TCP sub-flows involving Fn (at the T1 end). T1 and T2 can use different port numbers to create new sub-flows associated with the multipath MPTCP connection, see [0150]. This technique is used to transmit, via a transmitter toward a HAG, the MP protocol request.); 
(The missing/crossed out limitations will be discussed in view of Roeland.); 
(The missing/crossed out limitations will be discussed in view of Roeland.); and 
(The missing/crossed out limitations will be discussed in view of Roeland.).  
As noted above, Boucadair is silent about the aforementioned missing/crossed limitations of: (1) receive, via the receiver from the HAG, an MP protocol response and a notification for the MP protocol request, (2) if the notification notifies of requiring a proxy function, mark the MP session as proxying further MP protocol requests for the MP session toward the HAG, (3) if the notification notifies of not requiring a proxy function, mark the MP session as bypassing the HAG when transmitting further MP protocol requests for the MP session toward the Internet server.  
As noted above, Boucadair is silent about the aforementioned missing/crossed limitations of: (1) receiving, from the HAG, an MP protocol response and a notification for the MP protocol request, (2) if the notification notifies of requiring a proxy function, marking the MP session as proxying further MP protocol requests for the MP session toward the HAG, (3) if the notification notifies of not requiring a proxy function, marking the MP session as bypassing the HAG when transmitting further MP protocol requests for the MP session toward the Internet server.  
However, Roeland discloses the missing/crossed limitations comprising: (1) receiving, from the HAG, an MP protocol response and a notification for the MP protocol request (The MPTCP proxy 3 receives from the host 4 a request to establish a session with the peer 4, the request including an indication that the host is MPTCP capable. The request is forwarded to the peer 4, which responds with an indication of whether the peer is MPTCP capable. If the peer is not MPTCP capable, the MPTCP proxy knows that it must act as a proxy and assigns an address to a single flow message comprising a plurality of multipath messages, see [0081]. FIG. 9 shows host receives  TCP SYN ACK from MPTCP proxy 3 informing whether peer is MPTCP capable. The TCP SYN ACK is equivalent to an MP protocol response and a notification for the MP protocol request.), (2) if the notification notifies of requiring a proxy function, mark the MP session as proxying further MP protocol requests for the MP session toward the HAG (FIG. 9 is a signaling diagram showing a way of determining whether the peer is MPTCP capable. At  S9, the host sends a  TCP SYN packet requesting the establishment of a session towards the MPTCP proxy node 3, and including an indication that MPTCP is required, along with the source address it must act as an MPTCP proxy if a new subflow is added, see [0082]-[0085]. In next step, the MPTCP proxy 3 sends a TCP SYN ACK to Host as shown in FIG. 9. So, if the notification notifies of requiring a proxy function, marking the MP session as proxying further MP protocol requests for the MP session toward the HAG.), (3) if the notification notifies of not requiring a proxy function, mark the MP session as bypassing the HAG when transmitting further MP protocol requests for the MP session toward the Internet server (FIG. 9 at S13, if the peer 4 is MPTCP capable, the MPTCP proxy recognizes this in the response from the peer 4  (using the source address of the peer 4, the destination address of the MPTCP proxy 3 and an indication that the peer 4 is MPTCP capable). At S14/S15, the MPTCP proxy 3 sends a TCP reset towards the peer 4. It then re-sends the original packet without changing the source address. This allows the peer to establish further subflows directly with the host. The proxy therefore recognizes that it need not act as a proxy in the event that any new subflows are added, see [0086]-[0087]. Then, MPTCP proxy sends TCP SYN ACK to the Host. So, if the notification notifies of not requiring a proxy function, marking the MP session as bypassing the HAG when transmitting further MP protocol requests for the MP session toward the Internet server.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Boucadair’s method by adding the teachings of Roeland in order to make a more effective method by improving resource usage within the network, user experience through higher throughput and resilience to network failure, see (Roeland, [0003].).
Regarding claim 5, Boucadair  and Roeland teach all the claim limitations of claim 1 above; and Boucadair further teaches wherein the MP protocol request is received at the HAG from a user plane function, UPF, of the user plane system, and (FIG. 4 shows the invention applied to a network configuration having three terminals T1, T2, and T3, see [0129]. The terminal T1 initializes the procedure for detecting functional capabilities of the present implementation, see [0133]. The terminal T1 seeks to set up an MPTCP connection with the terminal T2, see [0149]. The terminal T1 informs the other party that it is compatible with MPTCP connections, but announces only the path that involves Fn. The terminal T2 informs the other party that it is compatible with multipath connections. Thus, T1 and T2 can set up TCP sub-flows involving Fn (at the T1 end). T1 and T2 can use different port numbers to create new sub-flows associated with the multipath MPTCP connection, see [0150]. This technique is used for receiving the MP protocol request at T2 (or HAG) from a user plane function, UPF, of the user plane system. The missing/crossed out limitations will be discussed in view of Roeland.).
  As noted above, Boucadair is silent about the aforementioned missing/crossed limitations of: (1) the MP protocol request is received at the HAG from a user plane function, UPF, of the user plane system, and the MP protocol response and notification are transmitted from the HAG toward the UPF of the user plane system.
However, Roeland discloses the missing/crossed limitations comprising: (1) the MP protocol request is received at the HAG from a user plane function, UPF, of the user plane system, and the MP protocol response and notification are transmitted from the HAG toward the UPF of the user plane system (The MPTCP proxy 3 receives from the host 4 a request to host receives  TCP SYN ACK from MPTCP proxy 3 informing whether peer is MPTCP capable. The TCP SYN ACK is equivalent to an MP protocol response and a notification for the MP protocol request. This technique is used for transmitting the MP protocol response and notification from the MPTCP proxy 3 toward the host.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Boucadair’s method by adding the teachings of Roeland in order to make a more effective method by improving resource usage within the network, user experience through higher throughput and resilience to network failure, see (Roeland, [0003].).
Regarding claim 6, Boucadair  and Roeland teach all the claim limitations of claim 5 above; and Boucadair further teaches wherein the MP protocol request is transmitted from the HAG toward the Internet server through a Data Network, DN and (An MPTCP connection is initialized like any conventional TCP connection, except that the MP_CAPABLE option  is included in the message containing the connection initialization flag (SYN) and in the subsequent messages, see [0026]. A terminal T2 connected to an IP network via a single connection node, see [0131]. T1 and T2 can set up TCP sub-flows involving Fn (at the T1 end), see [0150]. FIG. 5, the terminal T3 informs the other party that it is compatible with MPTCP connections, but announces only paths that involve Fb and Fm. The terminal T2 informs the 
 As noted above, Boucadair is silent about the aforementioned missing/crossed limitations of: (1) the MP protocol request is transmitted from the HAG toward the Internet server through a Data Network, DN and the protocol response is received at the HAG from the Internet server through the DN.
However, Roeland discloses the missing/crossed limitations comprising: (1) the MP protocol request is transmitted from the HAG toward the Internet server through a Data Network, DN and the protocol response is received at the HAG from the Internet server through the DN (The MPTCP proxy 3 receives from the host 4 a request to establish a session with the peer 4, the request including an indication that the host is MPTCP capable. The request is forwarded to the peer 4, which responds with an indication of whether the peer is MPTCP capable, see [0081]. This technique is used for receiving the protocol response at the MPTCP proxy 3 (or HAG) from the peer (or Internet server) through the DN.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Boucadair’s method by adding the teachings of Roeland in order to make a more effective method by improving resource usage within the network, user experience through higher throughput and resilience to network failure, see (Roeland, [0003].).
Regarding claim 8, Boucadair  and Roeland teach all the claim limitations of claim 1 above; and Boucadair further teaches wherein the MP protocol request is a Multi-Path Transmission Control Protocol, MPTCP, request and A "multipath connection" is a connection set multipath TCP (MPTCP), which may be defined as being an extension of a previously-defined transport protocol such as transmission control protocol (TCP), see [0011]. The missing/crossed out limitations will be discussed in view of Roeland.).
As noted above, Boucadair is silent about the aforementioned missing/crossed limitations of: (1) the MP protocol request is a Multi-Path Transmission Control Protocol, MPTCP, request and the SP protocol request is a Transmission Control Protocol, TCP, request.
However, Roeland discloses the missing/crossed limitations comprising: (1) the MP protocol request is a Multi-Path Transmission Control Protocol, MPTCP, request and the SP protocol request is a Transmission Control Protocol, TCP, request (A Transmission Control Protocol (TCP) session can be defined as "A logical end-to-end data communication link between two applications, using TCP as protocol". Regular TCP restricts communication to a single path per session, see [0002]. In regular TCP, one TCP session between two hosts corresponds to one TCP flow between those hosts, carried over a single path, see [0004].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Boucadair’s method by adding the teachings of Roeland in order to make a more effective method by improving resource usage within the network, user experience through higher throughput and resilience to network failure, see (Roeland, [0003].).
Regarding claim 10, Boucadair  and Roeland teach all the claim limitations of claim 9 above; and Boucadair further teaches wherein the method further comprises: 
receiving  a further MP protocol request originated from the HUE for the same MP session (FIG. 4 shows the invention applied to a network configuration having three terminals The terminal T1 seeks to set up an MPTCP connection with the terminal T2, see [0149]. The terminal T1 informs the other party that it is compatible with MPTCP connections, but announces only the path that involves Fn. The terminal T2 informs the other party that it is compatible with multipath connections. Thus, T1 and T2 can set up TCP sub-flows involving Fn (at the T1 end). T1 and T2 can use different port numbers to create new sub-flows associated with the multipath MPTCP connection, see [0150]. This technique is used for receiving  a further MP protocol request originated from the HUE for the same MP session.); 
(The missing/crossed out limitations will be discussed in view of Roeland.); and 
(The missing/crossed out limitations will be discussed in view of Roeland.).
As noted above, Boucadair is silent about the aforementioned missing/crossed limitations of: (1) if the MP session is marked as proxying, transmitting the further MP protocol request toward the HAG, (2) if the MP session is marked as bypassing the HAG, transmitting the further MP protocol request toward the Internet server.
However, Roeland discloses the missing/crossed limitations comprising: (1) if the MP session is marked as proxying, transmitting the further MP protocol request toward the HAG (FIG. 10 at S20, in the event that the peer 4 is not MPTCP capable, it responds to the MPTCP proxy (using the source address of the peer 4 and the destination address of the host 1). The  (2) if the MP session is marked as bypassing the HAG, transmitting the further MP protocol request toward the Internet server (Note that the MPTCP proxy node 3 does not know beforehand if a peer 4 is MPTCP-capable or not. Suppose the peer 4 is MPTCP-capable, then it may be preferred not to use a MPTCP proxy node 3 at all but to allow end-to-end MPTCP between the host 1 and the peer 4. If such a scenario is preferred, then the MPTCP proxy node 3 does not strip the MPTCP options in the initial setup of the TCP session (i.e. the initial TCP SYN exchange). Instead, the MPTCP proxy node 3 allows the initial TCP SYN from host 1 to peer 4 pass unchanged, see [0080]. FIG. 9 at S13, if the peer 4 is MPTCP capable, the MPTCP proxy recognizes this in the response from the peer 4 (using the source address of the peer 4, the destination address of the MPTCP proxy 3 and an indication that the peer 4 is MPTCP capable). At S14/S15, the MPTCP proxy 3 sends a TCP reset towards the peer 4. It then re-sends the original packet without changing the source address (in other words, using the source address of the host and the destination address of the peer 4). This allows the peer to establish further subflows directly with the host 21. The proxy therefore recognizes that it need not act as a proxy in the event that any new subflows are added, see [0081]-[0087]. So, if the MP session is marked as bypassing the HAG, transmitting the further MP protocol request toward the Internet server.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Boucadair’s method by adding the teachings of Roeland in order to make a more effective method by improving resource usage within the network, user experience through higher throughput and resilience to network failure, see (Roeland, [0003].).
Regarding claim 16, Boucadair  and Roeland teach all the claim limitations of claim 9 above; and Boucadair further teaches wherein the MP protocol request is transmitted toward the HAG from a user plane function, UPF, of the user plane system 2, and (FIG. 4 shows the invention applied to a network configuration having three terminals T1, T2, and T3, see [0129]. T1 and T2 are equivalent to a HUE and a HAG respectively. The user plane is located between T1 and T2, and T2 and T3. The terminal T1 initializes the procedure for detecting functional capabilities of the present implementation, see [0133]. The terminal T1 seeks to set up an MPTCP connection with the terminal T2, see [0149]. The terminal T1 informs the other party that it is compatible with MPTCP connections, but announces only the path that involves Fn. The terminal T2 informs the other party that it is compatible with multipath connections. Thus, T1 and T2 can set up TCP sub-flows involving Fn (at the T1 end). T1 and T2 can use different port numbers to create new sub-flows associated with the multipath MPTCP connection, see [0150]. The missing/crossed out limitations will be discussed in view of Roeland.).
As noted above, Boucadair is silent about the aforementioned missing/crossed limitations of: (1) the MP protocol request is transmitted toward the HAG from a user plane function, UPF, the MP protocol response and notification are received, from the HAG, at the UPF of the user plane system (FIGS. 9 and 10 show Host receives TCP SYN ACK from the MPTCP proxy 3, see [0081]-[0095]. This technique is used for receiving the MP protocol response and notification, from the HAG, at the UPF of the user plane system.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Boucadair’s method by adding the teachings of Roeland in order to make a more effective method by improving resource usage within the network, user experience through higher throughput and resilience to network failure, see (Roeland, [0003].).
Claims 2, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Boucadair et al. (US 20170142231, henceforth “Boucadair”) in view of Roeland et al. (US 20150319270, henceforth “Roeland”) and further in view of Liu et al. (US 20160183129, henceforth “Liu”).
Regarding claim 2, Boucadair  and Roeland teach all the claim limitations of claim 1 above; and Boucadair further teaches wherein the method further comprises: 
receiving, from the user plane system, a further MP protocol request originated from the HUE for the same MP session (FIG. 4, the terminal T1 initializes the procedure for detecting functional capabilities of the present implementation, see [0133]. The terminal T1 seeks to set up an MPTCP connection with the terminal T2, see [0149]. The terminal T1 informs the other party that it is compatible with MPTCP connections, but announces only the path that involves Fn. The terminal T2 informs the other party that it is compatible with multipath connections. Thus, T1 and T2 can set up TCP sub-flows involving Fn (at the T1 end). T1 and T2 can use different port numbers to create new sub-flows associated with the multipath MPTCP 
 (The missing/crossed out limitations will be discussed in view of Liu.); and 
 (The missing/crossed out limitations will be discussed in view of Liu.).
As noted above, Boucadair is silent about the aforementioned missing/crossed limitations of: (1) transforming  the further MP protocol request into one or more SP protocol requests, (2) transmitting, toward the Internet server, the one or more SP protocol requests.  
However, Liu discloses the missing/crossed limitations comprising: (1) transforming  the further MP protocol request into one or more SP protocol requests (FIG. 6, mobile node 601 is MP-TCP capable but the corresponding node 603 is non-MP-TCP capable. MP-TCP Proxy 604 works as a TCP-layer relay that intercepts all MP-TCP subflows and converts them into standard single-path TCP for non-MP-TCP-capable server 603, see [0036].),(2) transmitting, toward the Internet server, the one or more SP protocol requests (Before moving, mobile node 601 is in cell 1 coverage area only and establishes one MP-TCP subflow using IP address 1. However, because the corresponding node is non-MP-TCP capable, the subflow is established with MP-TCP proxy 604, which in turn establishes a standard TCP connection with the corresponding node 603, see [0037]. This technique is used by MPTCP Proxy 604 for transmitting, toward the Internet server ( Non-MP_TCP Capable CN 603), the one or more SP protocol requests.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Boucadair’s method by adding the teachings of Liu in order to make a more effective method by increasing in the resilience of the connectivity by 
Regarding claim 14, Boucadair, Roeland and Guichard teach all the claim limitations of claim 9 above; and Boucadair further teaches wherein the method further comprises:
  (The missing/crossed out limitations will be discussed in view of Liu.); and 
 (FIG. 5 shows the TCP sub-flows set up between T1 and T3. The terminal T1 informs the other party that it is compatible with MPTCP connections, but it announces only the path involving Fn. The terminal T3 informs the other party that it is compatible with multipath connections, but it announces only paths involving Fb and Fm. Thus, T1 and T3 can set up: a TCP sub-flow involving Fn (at the T1 end) and Fb (at the T3 end); and a TCP sub-flow involving Fn (at the T1 end) and Fm (at the T3 end), see [0145]-[0148]. The missing/crossed out limitations will be discussed in view of Liu.).
As noted above, Boucadair is silent about the aforementioned missing/crossed limitations of: (1) receiving, at an SFC controller, an indication of a new IP address of the HUE to be associated with the MP session, (2) transmitting, from the SFC controller to the SFC forwarder, new rules to transmit MP protocol requests from the new IP address toward the HAG handling the MP session. 
However, Liu discloses the missing/crossed limitations comprising: (1) receiving, at an SFC controller, an indication of a new IP address of the HUE to be associated with the MP session (FIG. 5 illustrates use of MP-TCP for mobility management. During mobility, as the mobile node 501 moves towards cell 2 504, mobile node 501 traverses the overlapped coverage area 505. At the overlapped coverage area, MN 501 uses a new IP address 2 to establish a new MP--TCP subflow (i.e. MP-TCP Subflow 2) using IP address 2, while maintaining the original subflow of IP address 1. Note that IP address 2 has a portion of the address that is unique to cell 2. The two IP addresses are used simultaneously for the MP-TCP connection, see [0032].  There are several ways the IP address can be obtained by the mobile node 701. In one embodiment, the each cell site broadcasts its prefix on a control channel. The mobile node within a particular cell then forms an IP address based on the prefix and a value determined by the mobile device such a value based on the media access control GMAC) address of the mobile node. The MAC address of each mobile node should be unique. In this embodiment, the IP address allocation approach described is based on the IPv6 Stateless Address Autoconfiguration (SLAAC), defined in IETF RFC 4862 and applied to the wireless link. When the mobile device reaches the overlapped area 505 and receives the cell 2 prefix over a cell 2 control channel, the mobile device can form the second IP address, see [0034]. This technique is used for receiving, at an SFC controller, an indication of a new IP address of the HUE to be associated with the MP session.), (2) transmitting, from the SFC controller to the SFC forwarder, new rules to transmit MP protocol requests from the new IP address toward the HAG handling the MP session (The two IP addresses are used simultaneously for the MP-TCP connection. However, for smooth handover, MP-TCP control logic in mobile node 501 should be able to dynamically shift traffic load between the two paths based on signal strength, mobility pattern, etc. Both the mobile node and the corresponding node have the control logic for traffic load balancing and congestion control, while the cell sites serve as "dumb" pipes to provide layer 1-3 connectivity, see [0032]. This 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Boucadair’s method by adding the teachings of Liu in order to make a more effective method by increasing in the resilience of the connectivity by providing multiple paths and an increase in the efficiency of the resource usage, and thus increasing the network capacity available to end hosts, see (Liu, [0024].).
Claims 3, 4, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Boucadair et al. (US 20170142231, henceforth “Boucadair”) in view of Roeland et al. (US 20150319270, henceforth “Roeland”) and further in view of Guichard et al. (US 20160337235, henceforth “Guichard”).
Regarding claim 3, Boucadair  and Roeland teach all the claim limitations of claim 1 above; and Boucadair further teaches wherein (T1 and T2 can set up TCP sub-flows involving Fn (at the T1 end). T1 and T2 can use different port numbers to create new sub-flows associated with the multipath MPTCP connection, see [0150]. The missing/crossed out limitations will be discussed in view of Guichard.).
As noted above, Boucadair is silent about the aforementioned missing/crossed limitations of: (1) at least one of the MP protocol request and the protocol response is received at the HAG from a Service Function Chaining, SFC, forwarder of the user plane system.
 Guichard discloses the missing/crossed limitations comprising: (1) at least one of the MP protocol request and the protocol response is received at the HAG from a Service Function Chaining, SFC, forwarder of the user plane system (FIG. 1 illustrates an exemplary L3VPN with an NSH service plane. L3VPN 1 comprises VPN sites 10A and 10B, provider edge routers (PE) 20A and 20B, VRFs 25A and 25B, and multiprotocol label switched (MPLS) network 30. VPN sites 10A and 10B are two non-directly connected sites, which have at least one device each that belongs to a common VPN. PE 20A and 208 are operated by a network service provider and are configured to provide connectivity between at least VPN sites 10A and 10B via MPLS network 30 which is also operated by the network service provider, see [0013]. An Network Service Header (NSH) service chain (i.e., set of services) may be inserted between PE 20A and PE 20B so that traffic between VPN site 10A and VPN site 10B flows through the set of services S.sup.1, S.sup.2 . . . S.sup.n within the chain. As shown in FIG. 1, service 45A (S.sup.1) may be coupled to service chain 35 via service function forward (SFF) 40A and service 45B (S.sup.2) may be coupled to service chain 35 via. SFF 40B. Accordingly, per the example of FIG. 1, service chain 35 may be defined as [Service 45A, Service 45B, PE 20B], where PE 20B is the termination point of the service chain, see [0017]. The NSH header may be used to steer the traffic through service chain 35 [Service 45A, Service 45B, PE 20B], see [0019]. FIGS. 2 and 3 are flowcharts of processes performed within the L3VPN of FIG. 1. This technique is used for receiving at least one of the MP protocol request and the protocol response  at the HAG from a Service Function Chaining, SFC, forwarder of the user plane system. Examiner’s note: Examiner addressed at least one option of 2 options.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Boucadair’s method by adding the teachings of Guichard 
Regarding claim 11, Boucadair  and Roeland teach all the claim limitations of claim 9 above; and Boucadair further teaches wherein (FIG. 4 shows the invention applied to a network configuration having three terminals T1, T2, and T3, see [0129]. The terminal T1 initializes the procedure for detecting functional capabilities of the present implementation, see [0133]. The terminal T1 seeks to set up an MPTCP connection with the terminal T2, see [0149]. The terminal T1 informs the other party that it is compatible with MPTCP connections, but announces only the path that involves Fn. The terminal T2 informs the other party that it is compatible with multipath connections. Thus, T1 and T2 can set up TCP sub-flows involving Fn (at the T1 end). T1 and T2 can use different port numbers to create new sub-flows associated with the multipath MPTCP connection, see [0150]. The missing/crossed out limitations will be discussed in view of Guichard.).
As noted above, Boucadair is silent about the aforementioned missing/crossed limitations of: (1) the user plane system comprises a Service Function Chaining, SFC, forwarder for transmitting the MP protocol request originated from the HUE toward the HAG, and for receiving the MP protocol response and the notification from the HAG.
However, Guichard discloses the missing/crossed limitations comprising: (1) the user plane system comprises a Service Function Chaining, SFC, forwarder for transmitting the MP Network Service Header (NSH) service chain (i.e., set of services) may be inserted between PE 20A and PE 20B so that traffic between VPN site 10A and VPN site 10B flows through the set of services S.sup.1, S.sup.2 . . . S.sup.n within the chain. As shown in FIG. 1, service 45A (S.sup.1) may be coupled to service chain 35 via service function forward (SFF) 40A and service 45B (S.sup.2) may be coupled to service chain 35 via. service function forward (SFF) 40B. Accordingly, per the example of FIG. 1, service chain 35 may be defined as [Service 45A, Service 45B, PE 20B], where PE 20B is the termination point of the service chain, see [0017]. The NSH header may be used to steer the traffic through service chain 35 [Service 45A, Service 45B, PE 20B], see [0019]. FIGS. 2 and 3 are flowcharts of processes performed within the L3VPN of FIG. 1. This technique is used by a Service Function Chaining, SFC, forwarder for transmitting the MP protocol request originated from the HUE toward the HAG, and for receiving the MP protocol response and the notification from the HAG).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Boucadair’s method by adding the teachings of Guichard in order to make a more effective method by increasing in the resilience of the connectivity by 
Regarding claim 4, Boucadair  and Roeland teach all the claim limitations of claim 3 above; and Boucadair further teaches wherein (T1 and T2 can set up TCP sub-flows involving Fn (at the T1 end). T1 and T2 can use different port numbers to create new sub-flows associated with the multipath MPTCP connection, see [0150]. The missing/crossed out limitations will be discussed in view of Guichard.).
As noted above, Boucadair is silent about the aforementioned missing/crossed limitations of: (1) at least one of the MP protocol request and the MP protocol response is transmitted from the HAG toward the SFC forwarder of the user plane system.
However, Guichard discloses the missing/crossed limitations comprising: (1) at least one of the MP protocol request and the MP protocol response is transmitted from the HAG toward the SFC forwarder of the user plane system (FIG. 1 illustrates an exemplary L3VPN with an NSH service plane. FIGS. 2 and 3 are flowcharts of processes performed within the L3VPN of FIG. 1. An Network Service Header (NSH) service chain (i.e., set of services) may be inserted between PE 20A and PE 20B so that traffic between VPN site 10A and VPN site 10B flows through the set of services S.sup.1, S.sup.2 . . . S.sup.n within the chain. As shown in FIG. 1, service 45A (S.sup.1) may be coupled to service chain 35 via service function forward (SFF) 40A and service 45B (S.sup.2) may be coupled to service chain 35 via. SFF 40B. Accordingly, per the example of FIG. 1, service chain 35 may be defined as [Service 45A, Service 45B, PE 20B], where PE 20B is the termination point of the service chain, see [0017]. The NSH header 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Boucadair’s method by adding the teachings of Guichard in order to make a more effective method by increasing in the resilience of the connectivity by providing services to L3VPN customers with agility, simplicity, and minimized operational costs, see (Guichard, [00236].).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Boucadair et al. (US 20170142231, henceforth “Boucadair”) in view of Roeland et al. (US 20150319270, henceforth “Roeland”) and further in view of Vrzic et al. (US 20170086111, henceforth “Vrzic”).
Regarding claim 7, Boucadair  and Roeland teach all the claim limitations of claim 1 above; and Boucadair further teaches wherein the method further comprises (The missing/crossed out limitations will be discussed in view of Vrzic.).
As noted above, Boucadair is silent about the aforementioned missing/crossed limitations of: (1) the method further comprises transmitting, from the HAG toward a Virtual Network Function Manager, VNF-M, a request to deploy a new HAG. 
However, Vrzic discloses the missing/crossed limitations comprising: (1) the method further comprises transmitting, from the HAG toward a Virtual Network Function Manager, VNF-M, a request to deploy a new HAG (Virtual Network Functions Managers (VNFMs) are NFV Management entity 200 which manages the VNFs of the network. It includes a VNFM 220 which is responsible for the lifecycle management of VNFs that it manages. The VIM 230 is a Virtual Infrastructure Manager. The Orchestrator 210 is responsible for the lifecycle management of a network service and instantiates the VNFs using the VIM 230 and the VNFM 220, see [0052]. FIG. 4 is a block diagram illustrating distributed gateway components including a Connection Manager and Software Defined Networking Controller. FIGS. 8A  and 8B schematically illustrate generic virtual network function component states and virtual network function component states respectively. FIG. 16 is a flowchart illustrating a method 1600 for execution at an anchoring gateway (AGW). The AGW receives data addressed to a UE in step 1602. In step 1604, the AGW requests activation of configured and instantiated gateways associated with the UE. These gateway functions should be geographically distributed. This request may include a request to instantiate and configure new gateway functions, see [0091]. This technique is used for transmitting, from the HAG toward a Virtual Network Function Manager, VNF-M, a request to deploy a new HAG.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Boucadair’s method by adding the teachings of Vrzic in order to make a more effective method by reducing packet delays, especially for critical communications requiring ultra-low latency, see (Vrzic, [0048].).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Boucadair et al. (US 20170142231, henceforth “Boucadair”) in view of Roeland et al. (US 20150319270, henceforth “Roeland”), Guichard et al. (US 20160337235, henceforth “Guichard”) and further in view of Dunbar et al. (US 20150236948, henceforth “Dunbar”), Vrzic et al. (US 20170086111, henceforth “Vrzic”).
Regarding claim 12, Boucadair  and Roeland teach all the claim limitations of claim 11 above; and Boucadair further teaches wherein the method further comprises  (FIG. 4 shows an application of the invention to a network configuration having three terminals T1, T2, and T3. T1, T2 and T3 are equivalent to a HUE, a HAG, an internet server respectively. The terminal T1 initializes the procedure for detecting functional capabilities of the present implementation, see [0133]. The terminal T1 seeks to set up an MPTCP connection with the terminal T2, see [0149].  This technique is used for transmitting a request to deploy a HAG (or terminal T2). The missing/crossed out limitations will be discussed in view of Dunbar.);
 (The missing/crossed out limitations will be discussed in view of Vrzic.); and 
(The missing/crossed out limitations will be discussed in view of Vrzic.).  
As noted above, Boucadair is silent about the aforementioned missing/crossed limitations of: (1) transmitting from the SFC forwarder to an SFC controller, a request to deploy a HAG, (2) transmitting, from the SFC controller toward a Virtual Network Function Manager, VNF-M, a request to deploy the HAG, (3) receiving, at the SFC controller from the VNF-M, a notification of the HAG deployment.  
However, Dunbar discloses the missing/crossed limitations comprising: (1) transmitting from the SFC forwarder to an SFC controller, a request to deploy a HAG (FIG. 1B is a block service chain orchestration system 110, service chain controller 120, service function forwarders, and service function managers. The service chain orchestration system 110 can exchange messages with the service function managers and the service function forwarders. The service chain orchestration system 110 can provide locator information for each service function instance component to the corresponding service function manager, and can set a filter for selected service function instances to the service chain controller 120, which can forward the filter to the service function forwarders; the service function forwarders can report addresses of directly attached end systems or addresses of service function instances that meet the filter to the service chain controller, see [0042]. FIG. 6 is a flowchart 600 of a method for restoring service functions when there is a change to a service chain instance path that involves using a different node. In an embodiment, the operations in the flowchart 600 are performed by a service function forwarder (e.g., the service function forwarder SFF-A or SFF-C) of FIG. 2. In block 606, the data packet (received at 604) is routed according to the local steering policy., see [0074]-[0079].  This technique is used for transmitting from the SFC forwarder to an SFC controller, a request to deploy a HAG.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Boucadair’s method by adding the teachings of Vrzic in order to make a more effective method avoiding race conditions and synchronization issues, and it is not necessary to queue data packets while waiting for the new steering policy to be installed, see (Dunbar, [0011].).
Vrzic discloses the missing/crossed limitations comprising: (2) transmitting, from the SFC controller toward a Virtual Network Function Manager, VNF-M, a request to deploy the HAG (Virtual Network Functions Managers (VNFMs) are VNF management entities responsible AGW requests activation of configured and instantiated gateways associated with the UE. These gateway functions should be geographically distributed. This request may include a request to instantiate and configure new gateway functions. These gateways together form the D-GW, and will buffer the received data. At a later point the CM or the SDN-C can instruct one of the gateways to transmit the buffered data to the UE, see [0091]. This technique is used for transmitting, from the SFC controller toward a Virtual Network Function Manager, VNF-M, a request to deploy the HAG.), (3) receiving, at the SFC controller from the VNF-M, a notification of the HAG deployment (In optional step 1606, the AGW forwards data to the activated gateway functions. These gateways together form the D-GW, and will buffer the received data. At a later point the CM or the SDN-C can instruct one of the gateways to transmit the buffered data to the UE, see [0091]. So, the Virtual Network Functions Manager sends a notification of deployment of the gateways before its use to transmit data.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Boucadair’s method by adding the teachings of Vrzic in order to make a more effective method by reducing packet delays, especially for critical communications requiring ultra-low latency, see (Vrzic, [0048].).
Claims 13, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Boucadair et al. (US 20170142231, henceforth “Boucadair”) in view of Roeland et al. (US 20150319270, henceforth “Roeland”) and further in view of  Vrzic et al. (US 20170086111, henceforth “Vrzic”).
Regarding claim 17, Boucadair  and Roeland teach all the claim limitations of claim 16 above; and Boucadair further teaches wherein the method further comprises 
 (FIG. 4 shows an application of the invention to a network configuration having three terminals T1, T2, and T3. T1, T2 and T3 are equivalent to a HUE, a HAG, an internet server respectively. The terminal T1 initializes the procedure for detecting functional capabilities of the present implementation, see [0133]. The terminal T1 seeks to set up an MPTCP connection with the terminal T2, see [0149].  This technique is used for transmitting a request to deploy a HAG (or terminal T2). The missing/crossed out limitations will be discussed in view of Vrzic.); and 
(The missing/crossed out limitations will be discussed in view of Vrzic.).
As noted above, Boucadair is silent about the aforementioned missing/crossed limitations of: (1) transmitting, from the UPF toward a Virtual Network Function Manager, VNF-M, a request to deploy a HAG, (2) receiving , at the UPF from the VNF-M, a notification of the HAG deployment.  
However, Vrzic discloses the missing/crossed limitations comprising: (1) transmitting, from the UPF toward a Virtual Network Function Manager, VNF-M, a request to deploy a HAG (Virtual Network Functions Managers (VNFMs) are VNF management entities responsible for AGW requests activation of configured and instantiated gateways associated with the UE. These gateway functions should be geographically distributed. This request may include a request to instantiate and configure new gateway functions. These gateways together form the D-GW, and will buffer the received data. At a later point the CM or the SDN-C can instruct one of the gateways to transmit the buffered data to the UE, see [0091]. This technique is used for transmitting, from the UPF toward a Virtual Network Function Manager, VNF-M, a request to deploy a HAG.), (2) receiving, at the SFC controller from the VNF-M, a notification of the HAG deployment (In optional step 1606, the AGW forwards data to the activated gateway functions. These gateways together form the D-GW, and will buffer the received data. At a later point the CM or the SDN-C can instruct one of the gateways to transmit the buffered data to the UE, see [0091]. So, the Virtual Network Functions Manager sends a notification of deployment of the gateways before its use to transmit data.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Boucadair’s method by adding the teachings of Vrzic in order to make a more effective method by reducing packet delays, especially for critical communications requiring ultra-low latency, see (Vrzic, [0048].).
Regarding claim 18, Boucadair  and Roeland teach all the claim limitations of claim 16 above; and Boucadair further teaches wherein the method further comprises: 
(FIG. 4 shows an application of the invention to a network configuration having three terminals T1, T2, and T3. T1, T2 and T3 are equivalent to a HUE, a HAG, an internet server respectively. The terminal T1 initializes the procedure for detecting functional capabilities of the present implementation. FIG. 5 shows the TCP sub-flows set up between T1 and T3. The terminal T1 informs the other party that it is compatible with MPTCP connections, but it announces only the path involving Fn. The terminal T3 informs the other party that it is compatible with multipath connections, but it announces only paths involving Fb and Fm. Thus, T1 and T3 can set up: a TCP sub-flow involving Fn (at the T1 end) and Fb (at the T3 end); and a TCP sub-flow involving Fn (at the T1 end) and Fm (at the T3 end), see [0145]-[0148]. The missing/crossed out limitations will be discussed in view of Vrzic.); and 
(The missing/crossed out limitations will be discussed in view of Vrzic.).
As noted above, Boucadair is silent about the aforementioned missing/crossed limitations of: (1) receiving, at the UPF from a Virtual Network Function Manager, VNF-M, a notification of a new HAG deployment, (2) distributing, at the UPF, new MP sessions between the HAG and the new HAG.  
However, Vrzic discloses the missing/crossed limitations comprising: (1) receiving, at the UPF from a Virtual Network Function Manager, VNF-M, a notification of a new HAG deployment (Virtual Network Functions Managers (VNFMs) are VNF management entities Connection Manager and Software Defined Networking Controller. FIGS. 8A  and 8B schematically illustrate generic virtual network function component states and virtual network function component states respectively. FIG. 16 is a flowchart illustrating a method 1600 for execution at an anchoring gateway (AGW). The AGW receives data addressed to a UE in step 1602. In step 1604, the AGW requests activation of configured and instantiated gateways associated with the UE. These gateway functions should be geographically distributed. This request may include a request to instantiate and configure new gateway functions. These gateways together form the D-GW, and will buffer the received data. At a later point the CM or the SDN-C can instruct one of the gateways to transmit the buffered data to the UE, see [0091]. In optional step 1606, the AGW forwards data to the activated gateway functions. These gateways together form the D-GW, and will buffer the received data. At a later point the CM or the SDN-C can instruct one of the gateways to transmit the buffered data to the UE, see [0091]. So, the Virtual Network Functions Manager sends a notification of deployment of the gateway before its use to transmit data.), (2) distributing, at the UPF, new MP sessions between the HAG and the new HAG (FIG. 3A is a block diagram illustrating Distributed Gateway components. FIG. 3B is a block diagram illustrating distributed gateway components including an Anchor Gateway. FIG. 4 is a block diagram illustrating distributed gateway components including a Connection Manager and Software Defined Networking Controller. FIG. 3A, each of VNFC1-3 in D-GW 20 has a connection to the GW 60 (e.g. PGW or Application Server). In a second option illustrated in FIG. 3B, D-GW 320 includes both VNFC1-3 and an instantiation of AGW 310, which has provides a common connection to the GW 60. The AGW 310 is a packet buffer and forwarder. The Connection Manager (CM) provides the forwarding destination to the SDN-C. The SDN-C provides forwarding rules to the AGW. For DL transmission, the GW 60 forwards the data to AGW 310, where present, or to each of VNFC1-3 in the. Data is buffered by each of the instantiated VNFCs until one of a discard or forward command is received. For uplink (UL) transmission, data is forwarded to the GW 60 from the VNFC associated to the serving eNB either directly or through the AGW 310 where present, see [0055]. This technique is used for distributing, at the UPF, new MP sessions between the HAG and the new HAG.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Boucadair’s method by adding the teachings of Vrzic in order to make a more effective method by reducing packet delays, especially for critical communications requiring ultra-low latency, see (Vrzic, [0048].).
Regarding claim 13, Boucadair  and Roeland teach all the claim limitations of claim 9 above; and Boucadair further teaches wherein the method further comprises: 
(FIG. 4 shows an application of the invention to a network configuration having three terminals T1, T2, and T3. T1, T2 and T3 are equivalent to a HUE, a HAG, an internet server respectively. FIG. 5 shows the TCP sub-flows set up between T1 and T3. T1 and T3 can set up: a TCP sub-flow involving Fn (at the T1 end) and Fb (at the T3 end); and a TCP sub-flow involving Fn (at the T1 end) and Fm (at the T3 end), see [0145]-[0148]. The missing/crossed out limitations will be discussed in view of Vrzic.); and 
FIG. 5 shows the TCP sub-flows set up between T1 and T3. The terminal T1 
As noted above, Boucadair is silent about the aforementioned missing/crossed limitations of: (1) receiving, at an SFC controller from a Virtual Network Function Manager, VNF-M, a notification of a new HAG deployment, (2) transmitting , from the SFC controller to the SFC forwarder, new rules to maintain existing MP sessions with the HAG , and to distribute new MP sessions between the HAG and the new HAG.  
However, Vrzic discloses the missing/crossed limitations comprising: (1) receiving, at an SFC controller from a Virtual Network Function Manager, VNF-M, a notification of a new HAG deployment (Virtual Network Functions Managers (VNFMs) are VNF management entities responsible for VNF lifecycle management, see [0038]. FIG. 4 is a block diagram illustrating distributed gateway components including a Connection Manager and Software Defined Networking Controller. FIGS. 8A  and 8B schematically illustrate generic virtual network function component states and virtual network function component states respectively. FIG. 16 is a flowchart illustrating a method 1600 for execution at an anchoring gateway (AGW). The AGW receives data addressed to a UE in step 1602. In step 1604, the AGW requests activation of configured and instantiated gateways associated with the UE. These gateway functions should be geographically distributed. This request may include a request to instantiate and configure new gateway functions. These gateways together form the D-GW, and will buffer the received data. , (2) transmitting , from the SFC controller to the SFC forwarder, new rules to maintain existing MP sessions with the HAG , and to distribute new MP sessions between the HAG and the new HAG (FIG. 3A is a block diagram illustrating Distributed Gateway components. FIG. 3B is a block diagram illustrating distributed gateway components including an Anchor Gateway. FIG. 4 is a block diagram illustrating distributed gateway components including a Connection Manager and Software Defined Networking Controller. FIG. 3A, each of VNFC1-3 in D-GW 20 has a connection to the GW 60 (e.g. PGW or Application Server). In a second option illustrated in FIG. 3B, D-GW 320 includes both VNFC1-3 and an instantiation of AGW 310, which has provides a common connection to the GW 60. The AGW 310 is a packet buffer and forwarder. The Connection Manager (CM) provides the forwarding destination to the SDN-C. The SDN-C provides forwarding rules to the AGW. For DL transmission, the GW 60 forwards the data to AGW 310, where present, or to each of VNFC1-3 in the. Data is buffered by each of the instantiated VNFCs until one of a discard or forward command is received. For uplink (UL) transmission, data is forwarded to the GW 60 from the VNFC associated to the serving eNB either directly or through the AGW 310 where present, see [0055]. This technique is used for transmitting , from the SFC controller to the SFC forwarder, new rules to maintain existing MP 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Boucadair’s method by adding the teachings of Vrzic in order to make a more effective method by reducing packet delays, especially for critical communications requiring ultra-low latency, see (Vrzic, [0048].).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Boucadair et al. (US 20170142231, henceforth “Boucadair”) in view of Roeland et al. (US 20150319270, henceforth “Roeland”), Guichard et al. (US 20160337235, henceforth “Guichard”) and further in view of Reddy et al. (US 20170222917, henceforth “Reddy”).
Regarding claim 15, Boucadair, Roeland and Guichard teach all the claim limitations of claim 11 above; and Boucadair further teaches wherein (FIG. 4 shows the invention applied to a network configuration having three terminals T1, T2, and T3, see [0129]. The terminal T1 initializes the procedure for detecting functional capabilities of the present implementation, see [0133]. The terminal T1 seeks to set up an MPTCP connection with the terminal T2, see [0149]. The terminal T1 informs the other party that it is compatible with MPTCP connections, but announces only the path that involves Fn. The terminal T2 informs the other party that it is compatible with multipath connections. Thus, T1 and T2 can set up TCP sub-flows involving Fn (at the T1 end). T1 and T2 can use different port numbers to create new sub-flows associated with the multipath 
As noted above, Boucadair is silent about the aforementioned missing/crossed limitations of: (1) the user plane system comprises a Service Function Chaining, SFC, classifier for tagging the MP protocol request originated from the HUE, and wherein the MP protocol request transmitted to the HAG , via the SFC forwarder, is a tagged MP protocol request.
However, Reddy discloses the missing/crossed limitations comprising: (1) the user plane system comprises a Service Function Chaining, SFC, classifier for tagging the MP protocol request originated from the HUE, and wherein the MP protocol request transmitted to the HAG , via the SFC forwarder, is a tagged MP protocol request (The techniques presented herein enable the service classifier in the service function chain system to identify subflows associated with a multipath data flow and propagate multipath related metadata (e.g., in the Network Service Header (NSH)) to assist the network devices (e.g., service function forwarders) in correlating the subflows, see [0012]. FIG. 1 is a system block diagram showing a network environment carrying a multipath flow through a Service Function Path. It shows only two network elements (service classifier 150 and Service Function Forwarder 160), and three service functions, see [0016]. FIG. 3, a simplified block diagram shows an example of the path of two subflows in a multipath data flow. The source endpoint 110 sends a first subflow 310 and a second subflow 320 to the destination endpoint 120 through interfaces to the cellular network 140 and the wireless computer network 145, respectively. Subflow 310 comprises portions 312, 314, 316, and 318, and subflow 320 comprises portions 322, 324, 326, and 328, depending on the devices sending/receiving the particular portion of the subflows 310 and 320 along the network path between the source endpoint 110 and the destination endpoint 120. Initially, the subflow 310 The service classifier 150 receives the subflow 312 and encapsulates it with a Network Service Header. The service classifier 150 determines that the subflow 312 is part of a multipath data flow and inserts a multipath flow identifier in the metadata of the Network Service Header. The service classifier 150 sends the encapsulated subflow 314 to the appropriate Service Function Forwarder 160 in the Service Function Path. The Service Function Forwarder 160 determines that instance 162 will provide the service function to the subflow and forwards subflow 316 to instance 162. After the instance 162 of the service function returns the subflow 316, the Service Function Forwarder 160 removes the encapsulation and forwards subflow 318 to the destination endpoint 120, see [0021]-[0022]. So, the user plane system comprises a Service Function Chaining, SFC, classifier for tagging the MP protocol request originated from the HUE, and wherein the MP protocol request transmitted to the HAG , via the SFC forwarder, is a tagged MP protocol request.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Boucadair’s method by adding the teachings of Reddy in order to make a more effective method by performing a load balancing operation, see (Reddy, [0037].). 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.M./Examiner, Art Unit 2411 
/JAE Y LEE/Primary Examiner, Art Unit 2466